Case 6:20-cv-00497-MJJ-CBW Document 49 Filed 08/23/21 Page 1 of 2 PageID #: 701




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 BRIGITH DAYANA GOMEZ                       CASE NO. 6:20-CV-00497
 BARCO
                                            JUDGE JUNEAU
 VERSUS
                                            MAGISTRATE JUDGE WHITEHURST
 DIANE WITTE, ET AL

                            MEMORANDUM RULING

       Before the Court is Rec. Doc. 43, wherein Petitioner objects to Magistrate

 Judge Carol B. Whitehurst’s denial of her Motion for Attorney Fees, Rec. Doc. 27,

 a denial styled as a Memorandum Ruling and Order, Rec. Doc. 37. Though

 Petitioner’s argument that the Magistrate Judge erred by issuing a Memorandum

 Ruling and Order rather than a Report and Recommendation, this Court notes that

 the proper standard of review is unaffected by whether the instant objection is

 offered against a legal conclusion in a non-dispositive order pursuant to Fed. R. Civ.

 P. 72(a) or against any part of a recommended disposition pursuant to Fed. R. Civ.

 P. 72(b)(1)(3). Either way, the disputed denial of attorney fees is subject to de novo

 review.

       After undertaking that independent review of the record and the applicable

 law, including the Petitioner’s objection, the Court agrees with the Magistrate

 Judge’s conclusion that the Motion for Attorney Fees is properly denied, but does so

 on alternate grounds. Specifically, the Court finds that neither the Government’s
Case 6:20-cv-00497-MJJ-CBW Document 49 Filed 08/23/21 Page 2 of 2 PageID #: 702




 conduct nor its position in this litigation lacked a reasonable basis in law and fact,

 particularly given the novel and difficult circumstances involved in this case, e.g., a

 rapidly evolving global pandemic coupled with civil conflict in the would-be country

 of removal. Accordingly, the Government’s position was substantially justified, and

 Petitioner is not entitled to attorney fees. See Sylemani v. Barr, 768 F. App’x. 212,

 219 (5th Cir. 2019). In light of that finding, the Court need not resolve what remains

 an open question in this circuit, namely whether the Equal Access to Justice Act ever

 makes such fees available to a successful habeas petitioner.    Thus,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Motion for

  Attorney Fees, Rec. Doc. 27, is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

  August, 2021.




                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE




                                       Page 2 of 2
